Citation Nr: 0928704	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  09-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether severance of service connection for the residuals of 
asbestos exposure was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to February 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2004, the RO granted service connection for 
residuals of exposure to asbestos.  

2.  The May 2004 adjudicator was not aware of the Veteran's 
post-service exposure to asbestos as a plumber.  

3.  Neither the Veteran's post-service exposure nor the 
evidence developed and considered since May 2004, consisting 
of two VA medical opinions, one for service connection and 
one against service connection, mandate the conclusion that 
the grant of service connection was clearly and unmistakably 
erroneous.  


CONCLUSION OF LAW

The grant of service connection for residuals of exposure to 
asbestos was not clearly and unmistakably erroneous.  The 
August 2008 rating decision severing benefits was not proper, 
and service connection is restored.  38 U.S.C. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.105, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy as a shipfitter.  In May 
2004, the RO granted service connection for residuals of 
asbestos exposure in service based on his military occupation 
and a medical diagnosis of bilateral calcified pleural 
plaques suggestive of asbestos related pleural disease.  In 
August 2008, the RO severed service connection based on the 
results of an additional medical examination and opinions on 
the etiology of his pulmonary disease.  The Veteran contends 
that severance of service connection was improper and should 
be restored.  

VA regulations provide, generally, that service connection 
will be severed only upon a showing by VA that the rating 
decision granting service connection was clearly and 
unmistakable erroneous and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997) (citations omitted). 

In those cases where severance of service connection is 
warranted, the claimant will be issued a rating decision that 
proposes severance.  The rating decision will contain all 
material facts and reasons.  The claimant will be issued a 
notice and given 60 days to submit evidence and/or argument 
to show that service connection should be maintained.  The 
notice proposing severance of service connection must also 
advise the claimant of an opportunity for a predetermination 
hearing. The request for the hearing must be received by VA 
within 30 days of the date of the notice of proposed 
severance.  38 C.F.R. § 3.105(i).  

Unless otherwise provided by 38 C.F.R. § 3.105(i), if 
additional evidence is not received within the 60 day period, 
a final rating decision will be issued to sever service 
connection.  The effective date will be the last day of the 
month after the 60-day period from the date of the notice of 
the final rating decision. 38 C.F.R. § 3.105(d).  

Generally, determinations of CUE are based upon the record 
only as it existed at the time of the decision in question.  
However, when determining whether a severance of service 
connection was proper, post-decisional evidence is relevant 
in determining whether the granting of service connection was 
clearly and unmistakably erroneous.  See Allen v. Nicholson, 
21 Vet. App. 54, 59 (2007) (citing Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997)).  Indeed, 38 C.F.R. § 3.105 (d) does 
not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award and 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," which clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Therefore, VA is 
not limited to the law and the record that existed at the 
time of the original decision. Id. 

As noted, VA must demonstrate CUE in a prior rating decision 
that granted a benefit the same as a claimant alleging CUE in 
a VA decision.  To establish clear and unmistakable error, VA 
must show that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  See Russell v. Principi, 3 Vet. App. 
310 (1992).  The proponent of CUE must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).  Clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The procedural due process elements of the severance of 
benefits were followed in this case.  In February 2008, the 
RO issued a rating decision that proposed severance of 
service connection for residuals of exposure to asbestos 
containing the material facts and reasons for the proposed 
severance.  The RO cited the results of a November 2007 VA 
examination and December 2007 review and opinion that will be 
discussed in more detail below.  Concurrently, the RO 
provided a notice that discussed the criteria for clear and 
unmistakable error.  However, the RO incorrectly informed the 
Veteran that the criteria would be applied only to the 
evidence of record at the time of the prior decision.  

The notice letter advised the Veteran that he had 60 days to 
submit evidence and/or argument as to why severance was not 
proper.  He was advised that he could request a hearing 
within 30 days of his notice.  Further, the Veteran was told 
he could request a hearing even after 30 days but such a 
request would not delay the termination of his benefits.  The 
Veteran was advised that his benefits would be terminated the 
first day of the third month following notice of a final 
rating decision.

The Veteran did not respond to the proposed rating decision.  
The final rating action was provided in August 2008. 

The Board concludes that the proposal to sever and concurrent 
correspondence met the due process requirements for notice 
and opportunity to be heard.  He was also afforded the proper 
date for termination of his benefits.  Regarding the error in 
the scope of the record to be considered, the Board concludes 
that the error was not prejudicial to the Veteran as the 
Board will conclude that the criteria for CUE was not met, 
and service connection will be restored. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service personnel records showed that the Veteran enlisted in 
the U.S. Navy in July 1944 under a program for skilled 
tradesmen and was classified as a pipefitter.  A Notice of 
Separation from Naval Service (NAVPERS 553) indicated that 
the Veteran worked from 1937 to 1943 as a commercial and 
industrial plumber.  There is no other evidence of record 
that further described the Veteran's pre-service work 
experience or possible exposure to asbestos.  In service, the 
Veteran was assigned to several ship repair facilities.  
Service treatment records are silent for any respiratory 
symptoms, diagnoses, or treatment.  Chest X-rays on 
enlistment and discharge were negative.  

In August 2003, a computed tomography scan of the Veteran's 
chest showed bilateral calcified pleural plaques.  A private 
physician evaluated the study as suggesting possible 
asbestos-related pleural disease.  In August and September 
2003, a private primary care physician diagnosed asbestosis.  
In October 2003, another private physician noted on a 
prescription form that the Veteran had pleural plaques 
related to asbestos exposure but no asbestosis. 

In May 2004, the RO granted service connection for residuals 
of exposure to asbestos.  The RO considered the service 
treatment and personnel records and private medical reports 
discussed above. The RO noted that the Veteran had minimal 
exposure to asbestos in service but provided no reference or 
explanation for this determination.  The RO did not comment 
on the nature of the residuals including whether the Veteran 
was found to have asbestosis.  However, the RO assigned an 
analogous rating under Diagnostic Code 6899-6833 for 
asbestosis.  The RO did not obtain information related to any 
post-service occupations or medical opinions on the etiology 
of the disease.   

In August 2007, the Veteran petitioned for an increased 
rating for his respiratory disorder, and the RO scheduled a 
VA examination.  In November 2007, a VA physician noted that 
he did not have the claims file for review but noted the 
Veteran's reports of exposure to asbestos in service while 
working in Navy shipyards.  The physician also noted the 
Veteran's reports of working for 65 years as a plumber in the 
private sector on boilers and pipe fittings covered with 
asbestos insulation.  However, he reported that he did not 
encounter asbestos after the government prohibited its use.  
The physician referred to a chest X-ray obtained in August 
2007 that showed changes associated with asbestos exposure 
including fibrosis, pleural thickening, and calcified 
plaques.  The physician diagnosed asbestos-related 
restrictive pleural disease and fibrosis of the right lung.  
He noted that the etiology of the disease was exposure at 
naval shipyards and work as a plumber in the private sector.  

In December 2007, the RO scheduled another VA examination.  
The RO requested that the examiner provide an opinion whether 
the Veteran's asbestos-related pleural disease was the result 
of his active duty or was a pre-existing condition and was 
aggravated by active duty.  The RO called the examiner's 
attention to the Veteran's report of 65 years as a plumber in 
the private sector with exposure to boilers and pipe 
fittings.  The same month, a VA advanced registered nurse 
practitioner (ARNP) noted a review of the claims file 
including the service and private treatment records and a VA 
pulmonary function test performed in August 2007.  The ARNP 
noted that the Veteran served in the 1940s and that the lung 
changes were noted in 2003.   In answering the RO's request 
for opinion, the ARNP noted only that the condition was less 
likely as not related to active duty.  As rationale, the ARNP 
noted the Veteran's report of 65 years of private sector work 
as a plumber, the dates of service, and the date the disease 
was first noted in the private medical records.  The ARNP did 
not address whether the duties associated with the Veteran's 
military service contributed to the disease.  

In February 2008, the RO proposed severance of service 
connection for residuals of exposure to asbestos.  Although 
the RO incorrectly stated that a determination of clear and 
unmistakable error in the initial decision must be based on 
the law and evidence of records at the time of the decision, 
the RO proceeded to evaluate all the evidence of record 
including the evidence developed after the decision.  The RO 
noted the service record documentation of pre-service work as 
a commercial and industrial plumber and service assignments 
as a pipefitter.  The RO noted the Veteran's report to a VA 
physician of post-service work as a plumber including work on 
boilers and pipe fittings with asbestos material until 
prohibited by the government.  The RO did not clearly 
identify the clear and unmistakable error in the original 
decision but implied that the recently developed evidence of 
post-service exposure and the opinion of the ARNP were 
sufficient to reverse the original decision.  In an April 
2009 statement of the case, a Decision Review Officer 
concluded that severance was proper also citing the Veteran's 
reports of post-service exposure and the ARNP opinion.  

The Board concludes that the severance of service connection 
for residuals of asbestos exposure was improper because the 
evidence, to include evidence developed since the original 
grant of service connection in May 2004, does not demonstrate 
clear and unmistakable error in that decision. 

Evidence of record and considered at the time of the original 
decision included service personnel records showing that the 
Veteran engaged in an occupation in which exposure to 
asbestos was likely both before and during service.  There 
was no additional information on the specific nature and 
extent of either periods of exposure.  VA concluded that the 
Veteran's asbestos-related pleural disease was related to 
service without obtaining information on post-service 
occupational exposure or a medical opinion on the etiology of 
the Veteran's disease. 

Evidence developed since the original decision includes a 
report by the Veteran to a VA examiner of his post-service 
occupation that likely included exposure to asbestos.  
Although the Veteran reported working for 65 years as a 
plumber, his exposure to asbestos was for a shorter period 
because of intervening government regulations.  No additional 
information was developed regarding the nature and extent of 
exposure including the possible use of respiratory 
protection.  New evidence also included an opinion by a 
physician that the current respiratory disorder was related 
to exposure both during and after service and an opinion of a 
VA ARNP that the Veteran's current respiratory disorder was 
not related to service.  Both medical providers noted only 
the length of post service exposure and the elapsed time 
after service until the disease was noted in medical records.  
The ARNP did not explain why exposure to asbestos in service 
did not at least contribute to the disease and did not 
comment on the opinion offered by the physician in November 
2007 that the disease was related to exposure during and 
after service.     

Initially, the Board notes that there is no indication that 
the statutory or regulatory provisions in effect in 2004 were 
incorrectly applied.  The initial decision was based on a 
combination of pre-service and in service exposure that was 
considered by the adjudicator to be sufficient without 
obtaining a medical opinion.  While the original adjudicator 
may not have been aware of the post-service exposure to 
asbestos, neither that fact nor the evidence thereafter 
developed as to nexus to service compels the conclusion that 
the outcome would have been different in 2004 if the 
adjudicator had been aware.  One VA medical opinion obtained 
after that decision supports a grant of service connection 
while the other does not support a grant of service 
connection.  Both examiners were cognizant of the Veteran's 
post-service exposure to asbestos.  In this case, reasonable 
minds could differ as to what the outcome would have been if 
VA had been aware of the Veteran's post-service exposure to 
asbestos.  Accordingly, the Board finds that the grant of 
service connection for residuals of asbestos exposure was not 
clearly and unmistakably erroneous and that severance of 
service connection was improper such that service connection 
must be restored.  


						ORDER

Severance of service connection for residuals of asbestos 
exposure was not proper, and the appeal is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


